Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12) in the reply filed on 6/22/2021 is acknowledged. Claims 13-20 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolland (US 8,424,713).
Regarding claim 1, Bolland discloses a beverage container coupler (See Fig. 3), comprising: a body defining: a first cavity (cavity above 46 in Fig. 3) open on a first side of the body and capable of removably retaining a first beverage container; a second cavity (cavity below 44 in Fig. 3) open on a second side of the body opposite the first side and capable of removably retaining a second beverage container in proximity with the first beverage container; and a fluid path (path within 54/52 in Fig. 3) open between the first cavity and the second cavity; and a puncturing element (at 54) at least partially positioned within the first cavity.

Regarding claim 7, Bolland discloses the pointed tip portion defines a sharpened edge of the puncturing element.
Regarding claim 8, Bolland discloses the pointed tip portion is defined by an angled section of the first tube element.
Regarding claim 9, Bolland discloses the first tube element is coupled with and extends from a plate (42) coupled with the body. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bolland (US 8,424,713) as applied to claim 1 above, in view of Manns et al. (US 4,681,239). As described above, Bolland discloses the claimed invention except for the sealing elements. However, Manns teaches a container holder (20) comprising a cavity (cavity within 22) configured for removably retaining a beverage container (40), wherein the container holder has a sealing element (36 in Fig. 2) received in a portion of the cavity, wherein the sealing element is generally fixed within the portion of the cavity and extends radially thereinto such that assembly of the beverage container therewith establishes a deforming contact with the sealing element to retain the beverage container with the body and to seal the cavity against the beverage container, wherein the portion of the cavity within which the sealing element is received is adjustable to deform the sealing element from a retracted position to an extended position with respect to the cavity, the sealing element generating a sealing and retaining contact with the beverage container when deformed into the extended position, for the purpose of securely holding the beverage container in place and forming a seal between the container holder and the beverage container. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided each of the first and second cavities of Bolland with a sealing element as taught by Manns in order to allow for a more secure seal between the container coupler and beverage containers contained therein.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bolland (US 8,424,713) in view of Manns et al. (US 4,681,239) as applied to claim 4 above, and further in view of Buddrus (US 3,120,319). As described above, Bolland-Manns discloses the claimed invention except for the cap. However, Buddrus teaches a container holder body (at 3 in Fig. 1) for retaining a beverage container (2), wherein the body has a cap (13) operably coupled with and open on the top side of the body, wherein the portion of the cavity (within 27) within which a sealing element (at 25) is received is defined . 

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bolland (US 8,424,713) as applied to claim 10 above, in view of Ogle (US 3,941,171). As described above, Bolland discloses the claimed invention except for the second opening and second puncturing element. However, Ogle teaches a fluid transfer device (See Figs. 3 and 12) for coupling and transferring fluids between two containers (32 and 34), wherein the fluid path comprises a first puncturing element (at 16 in Fig. 3) having a first opening (at 12 in Fig. 3) and a second puncturing element (at 18 in Fig. 3) having a second opening (at 10 in Fig. 3), wherein a first opening (opening between 12 and 20, at 26, in Fig. 12) in a portion of the body (14/26) and the open area in a first tube element define a primary portion of the fluid path and a second opening (opening between 10 and 22, at 14, in Fig. 12) in a portion of the body and the open area in a second tube element define a secondary portion of the fluid path, for the purpose of providing two fluid paths, one for liquid in one direction and one for air displacement in the other direction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid path/puncturing element of Bolland to include two puncturing elements and two openings as taught by Ogle in order to allow for air displacement between the two beverage containers for a quicker fluid transfer.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bolland (US 8,424,713) in view of Ogle (US 3,941,171) as applied to claim 10 above, and further in view of Newbrough et al. (US 6,948,522). Bolland-Ogle discloses the first tube element (at 12 in Fig. 12 of Ogle) extends from the portion of the body at a first distance and the second tube element (at 10 in Fig. 12 of Ogle) extends from the portion of the body at a second distance that is less than the first distance, but does not expressly disclose the second tube element having a second diameter that is less than the first diameter of the first tube element. However, Newbrough teaches a fluid transfer element (at 10 in Fig.1 and also shown in Fig. 6), wherein one tube element (at 54) creates a fluid path that has a lesser diameter (diameter of 66 compared to diameter of 60 or 80) than the other fluid paths, for the purpose of providing an extension which is positioned closely to or in contact with the base of the container (102) for producing less turbulence and frothing in the resulting mixture (column 7, lines 53-56). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the second tube element of Bolland-Ogle with an extension (which has a diameter less than the first diameter) as taught by Newbrough in order to producing less turbulence and frothing in the resulting mixture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735